         Case 3:19-cv-04238-MMC Document 95 Filed 01/13/20 Page 1 of 2



 1   Colin H. Murray (SBN 159142)
      colin.murray@bakermckenzie.com
 2   BAKER & McKENZIE LLP
     Two Embarcadero Center, 11th Floor
 3   San Francisco, CA 94111-3802
     Telephone: +1 415 576 3000
 4   Facsimile: +1 415 576 3099

 5   Danielle L. Benecke (SBN 314896)
      danielle.benecke@bakermckenzie.com
 6   BAKER & McKENZIE LLP
     600 Hansen Way
 7   Palo Alto, CA 94304
     Telephone: +1 650 856 2400
 8   Facsimile: +1 650 856 9299

 9   Attorneys for Defendants,
     VADE SECURE, INCORPORATED;
10   VADE SECURE SASU;
11   OLIVIER LEMARIÉ

12
                                 UNITED STATES DISTRICT COURT
13
                 NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
14
     PROOFPOINT, INC.; CLOUDMARK                           Case No. 3:19-cv-04238-MMC
15   LLC,
                                                           Date Action Filed: July 23, 2019
16
                          Plaintiffs,                      [PROPOSED] ORDER SUSTAINING
17          v.                                             DEFENDANTS’ OBJECTIONS TO
                                                           REPLY EVIDENCE AND GRANTING
18   VADE SECURE, INCORPORATED;                            ADMINISTRATIVE MOTION TO
     VADE SECURE SASU; OLIVIER                             FILE SUR-REPLY; CONTINUING
19   LEMARIÉ,                                              HEARING ON PLAINTIFFS'
20                                                         MOTION FOR PRELIMINARY
                          Defendants.                      INJUNCTION
21

22                                                        Date: January 17, 2020
                                                          Time: 9:00 A.M.
23                                                        Courtroom: 7, 19th Floor
                                                          Judge: Maxine M. Chesney
24
                                                           San Francisco Courthouse
25                                                         450 Golden Gate Avenue
                                                           San Francisco, CA 94102
26

27

28

                                                                                Case No. 3:19-cv-04238-MMC
                                          [PROPOSED] ORDER GRANTING DEFENDANTS' ADMINISTRATIVE MOTION
           Case 3:19-cv-04238-MMC Document 95 Filed 01/13/20 Page 2 of 2



 1                                           [PROPOSED] ORDER

 2           Before the Court is Defendants’ Objections to New Reply Evidence Filed by Plaintiffs

 3   pursuant to Civil Local Rule 7-3(d), and Administrative Motion to File Sur-Reply pursuant to Civil

 4   Local Rule 7-11(a) (the “Motion”), and plaintiffs' opposition thereto.
                               parties' respective written submissions
 5          Having considered the Motion, and good cause having been shown, the Court hereby
                                   ^
 6   ORDERS that portions of Plaintiffs’ Reply in Support of Motion for Preliminary Injunction and

 7   Expedited Discovery as well as related exhibits—as set forth in the table below—be stricken from

 8   the record, and the Court shall give no consideration to them.

 9
          Document                                    Ruling
10
      Plaintiffs’ Reply in Support of Motion
      for Preliminary Injunction and              Strike the following portions:
11
      Expedited Discovery                         x   p. 2 line 24-p. 5 line 6, including footnotes therein
12                                                x   p. 5 line 14-p. 7 line 26
13                                                x   p. 9 line 17-19;
                                                  x   p. 9 line 28-p. 10 line 16
14
                                                  x   p. 11 lines 6-14;
15
                                                  x   p. 11 line 23-p. 12 line 5;
16                                                x   p. 12 lines 18-19;
17                                                x   p. 13 line 26-p. 14 line 13; and
18                                                x p. 15 lines 3-6.
      Exhibits 1-18 to the Declaration of         Strike in their entireties
19    Jodie W. Cheng in Support of
      Plaintiffs’ Reply
20

21
              The Court FURTHER ORDERS that Defendants may submit a sur-reply of no more than
22   seven
     15 pages, excluding declarations, to Plaintiffs’ Reply. Defendants’ sur-reply shall be filed no later
23      ^
     than January 17, 2020. TheThe hearing
                                   hearing on
                                            on plaintiffs'
                                                plaintiffs' motion
                                                            motion for
                                                                    for aa preliminary
                                                                           preliminary hearing   is, is,
                                                                                        injunction    in light
                                                                                                         in
24   of  theofCourt's
      light           calendar,
               the Court's      hereby
                           calendar,   CONTINUED
                                     hereby  CONTINUED  to February   7, 2020,
                                                              to February        at 9:00
                                                                             7, 2020,  at a.m.
                                                                                          10:30   a.m.
                                                                                           9:00 a.m.

25

26

27     Dated: January 13, 2020
                                                             The
                                                             T he Ho
                                                                  Hon
                                                                  Honorable
                                                                     norable Maxine M. Chesne
                                                                                         Chesney
                                                                                             ney
                                                                                             ne y
28                                                           United
                                                             Unitted States District Judge
                                                         1
                                                                                      Case No. 3:19-cv-04238-MMC
                                                [PROPOSED] ORDER GRANTING DEFENDANTS' ADMINISTRATIVE MOTION
